Exhibit 10.2 

 

 

 

 

 

 

 

DOMINION RESOURCES, INC.

EXECUTIVES' DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED

Effective
JULY 15, 2003

 

 

 

For the Executives of:

Dominion Resources, Inc.
And Affiliates

 

 

TABLE OF CONTENTS

Section

                                                         Page

1.

DEFINITIONS

1

2.

PURPOSE

4

3.

PARTICIPATION

4

4.

DEFERRAL ELECTION

5

5.

EFFECT OF NO ELECTION

6

6.

ROLLOVER ELECTION

6

7.

FORMER CNG PLANS

7

8.

DEFERRED STOCK OPTION BENEFIT

7

9.

MATCH CONTRIBUTIONS

8

10.

INVESTMENT FUNDS

9

11.

DISTRIBUTIONS

9

12.

HARDSHIP DISTRIBUTIONS

11

13.

COMPANY'S OBLIGATION

12

14.

CONTROL BY PARTICIPANT

12

15.

CLAIMS AGAINST PARTICIPANT'S BENEFIT

13

16.

AMENDMENT OR TERMINATION

13

17.

ADMINISTRATION

13

18.

NOTICES

14

19.

WAIVER

14

20.

CONSTRUCITON

14

 

 

DOMINION RESOURCES, INC.

EXECUTIVES' DEFERRED COMPENSATION PLAN

1. DEFINITIONS.



The following definitions apply to this Plan and to any related documents.

(a) Accounts means, collectively, a Participant's Deferral Account, Match
Account, and Deferred Stock Option Account, if any.

(b) Administrator means Dominion Resources Services, Inc.

(c) Beneficiary or Beneficiaries means a person or persons or other entity that
a Participant designates on a Beneficiary Designation Form to receive Benefit
payments pursuant to Plan Section 11(h). If a Participant does not execute a
valid Beneficiary Designation Form, or if the designated Beneficiary or
Beneficiaries fail to survive the Participant or otherwise fail to take the
Benefit, the Participant's Beneficiary or Beneficiaries shall be the first of
the following persons who survive the Participant: a Participant's spouse (the
person legally married to the Participant when the Participant dies); the
Participant's children in equal shares. If none of these persons survive the
Participant, the Beneficiary shall be the Participant's estate.

(d) Beneficiary Designation Form means the form that a Participant uses to name
the Participant's Beneficiary or Beneficiaries.

(e) Benefit means collectively, a Participant's Deferred Benefit, Match Benefit,
and Deferred Stock Option Benefit, if any.

(f) Board means the Board of Directors of DRI.

(g) Change of Control means the occurrence of any of the following events:

(i) any person, including a ''group'' as defined in Section 13(d)(3) of
Securities Exchange Act of 1934, as amended, becomes the owner or beneficial
owner of DRI securities having 20% or more of the combined voting power of the
then outstanding DRI securities that may be cast for the election of DRI's
directors (other than as a result of an issuance of securities initiated by DRI,
or open market purchases approved by the Board, as long as the majority of the
Board approving the purchases is also the majority at the time the purchases are
made);

(ii) as the direct or indirect result of, or in connection with, a cash tender
or exchange offer, a merger or other business combination, a sale of assets, a
contested election, or any combination of these transactions, the persons who
were directors of DRI before such transactions cease to constitute a majority of
the Board, or any successor's board, within two years of the last of such
transactions; or

(iii) with respect to a particular Participant, an event occurs with respect to
the Participant's employer such that, after the event, the Participant's
employer is no longer a Dominion Company.

      

(h)       Code means the Internal Revenue Code of 1986, as amended.



      (i)        Committee means the Organization, Compensation and Nominating
Committee of the Board.

      (j)        Company means DRI and any Dominion Company that is designated
by the Administrator as covered by this Plan, and any successor business by
merger, purchase, or otherwise that maintains the Plan.

      (k)       Compensation means a Participant's base salary, cash incentive
pay and other cash compensation from the Company, including annual bonuses,
pre-scheduled one-time performance-based payments, and gains from stock option
grants. Compensation does not include stock, stock options or spot awards. The
Administrator may determine whether to include or exclude an item of income from
Compensation.

       (l)        Deferral means the amount of Compensation that a Participant
has elected to defer under a Deferral Election Form.

       (m)      Deferral Account means a bookkeeping record established for each
Participant who is eligible to receive a Deferred Benefit. A Deferral Account
shall be established only for purposes of measuring a Deferred Benefit and not
to segregate assets or to identify assets that may be used to satisfy a Deferred
Benefit. A Deferral Account shall be credited with that amount of a
Participant's Compensation deferred according to a Participant's Deferral
Election Form. A Deferral Account shall also be credited with the amount of
benefits rolled over to the Plan pursuant to a Rollover Election Form. A
Deferral Account also shall be credited periodically with deemed investment gain
or loss under Plan Section 10.

       (n)       Deferral Election Form means the form that a Participant uses
to elect to defer Compensation pursuant to Plan Section 4.

       (o)       Deferred Benefit means the benefit available to a Participant
who has executed a valid Deferral Election Form or Rollover Election Form.

       (p)       Deferred Stock Option Account means a bookkeeping record
established for each Participant who has made an election to defer the DRI Stock
to be received under an exercise of a nonstatutory stock option granted under
the Dominion Resources, Inc. Incentive Compensation Plan and the Dominion
Resources, Inc. Leadership Stock Option Plan. The account shall be charged or
credited with net earnings, gains, losses and expenses, as well as any
appreciation or depreciation in market value during each Plan Year for the
deemed investment in the DRI Stock. The Administrator may charge or credit such
earnings, gains, losses, appreciation and depreciation based on the actual
investment performance of        the DRI Stock that it has deposited into the
trust.

-2-

       (q)      Deferred Stock Option Benefit means the portion of a
Participant's Benefit from the Participant's Deferred Stock Option Account.

       (r)       Disability or Disabled means, with respect to a Participant,
that the Participant is entitled to benefits under the long-term disability plan
of the Company.

       (s)      Distribution Election Form means a form that a Participant uses
to establish the duration of the deferral of Compensation and the frequency of
payments of a Benefit. If a Participant does not execute a valid Distribution
Election Form, the distribution of a Benefit shall be governed by Plan Section
5.

       (t)       Dominion Company means Consolidated Natural Gas, Inc., Virginia
Power, Dominion Capital, Inc., Dominion Energy, Inc., Dominion Resources
Services, Inc., or another corporation in which DRI owns stock possessing at
least 50 % of the combined voting power of all classes of stock or which is in a
chain of corporations with DRI in which stock possessing at least 50% of the
combined voting power of all classes of stock is owned by one or more other
corporations in the chain.

      (u)       DRI means Dominion Resources, Inc.

      (v)       DRI Stock means the common stock, no par value, of DRI.

      (w)      DRI Stock Fund means an Investment Fund in which the deemed
investment is DRI Stock.

      (x)       DSOP means the Dominion Resources, Inc. Security Option Plan.

      (y)       Election Date means the date by which an Executive must submit a
valid Deferral Election Form for regular Compensation. For each Plan Year, the
Election Date shall be January 1 unless the Administrator sets an earlier
Election Date or as provided in Plan Section 4(b) or 4(c).

      (z)       Executive means an individual who is employed by the Company and
who has a base salary of at least $100,000.

      (aa)     Investment Fund means one or more deemed investment alternatives
offered to Participants from time to time. The Company may compute deemed
investment gain or loss under the Investment Funds based on the actual
investment performance of assets that it has deposited in a grantor trust (as
described in Plan Section 13). The DRI Stock Fund shall be one of the Investment
Funds.

      (bb)     Match Account means an Account that holds the matching
contributions made by the Company under Plan Section 9.

-3-

      (cc)      Match Benefit means the portion of a Participant's Benefit from
the Participant's Match Account.

      (dd)      Participant means an individual presently or formerly employed
by the Company who meets one or more of the requirements of Plan Section 3(a).

      (ee)      Plan means the Dominion Resources, Inc. Executives' Deferred
Compensation Plan.

      (ff)       Plan Year means a calendar year.

      (gg)     Rollover Election Form means the form that a Participant uses to
rollover benefits payable in the form of a lump sum payment from a Supplemental
Retirement Plan to this Plan.

      (hh)     Supplemental Retirement Plan means the Dominion Resources, Inc.
Retirement Benefit Restoration Plan and/or the Dominion Resources, Inc.
Executive Supplemental Retirement Plan.

      (ii)       Terminate or Termination, with respect to a Participant, means
the cessation of the Participant's employment with the Company on account of
death, Disability, severance or any other reason.

2. PURPOSE

.



The Plan is intended to benefit a "select group of management or highly
compensated employees," as that term is used under Title I of the Employee
Retirement Income Security Act of 1974, as amended. The Plan is intended to
permit Executives to defer their Compensation, and for related purposes.

3. PARTICIPATION

.



(a) An individual presently or formerly employed by the Company is a Participant
if he or she is:

i     With respect to any Plan Year, an Executive who executes a valid Deferral
Election Form for that Plan Year as provided in Plan Section 3(b);

ii     An individual who has a Deferred Stock Option Account due to an election
to defer DRI Stock;

iii    An individual who is eligible for a Match under Plan Section 9;

iv    An individual who had a benefit entitlement under Section 4.1(b) of the
CNG ERISA Excess Plan as of December 31, 2000; or

v     An individual who had a benefit entitlement under Section 5 of the
Consolidated Natural Gas Company Executive Incentive Deferral Plan as of
December 31, 2000.

-4-

vi   An individual who has executed a Rollover Election Form pursuant to Plan
Section 6.

     (b)  An Executive may become a Participant for any Plan Year by filing a
valid Deferral Election Form according to Plan Section 4 on or before the
Election Date for that Plan Year, or by filing an election to defer DRI Stock
pursuant to the Dominion Resources, Inc. Incentive Compensation Plan, the
Dominion Resources, Inc. Leadership Stock Option Plan or any other plan
designated by the Administrator.

     (c)  An individual remains a Participant as long as the Participant is
entitled to a Benefit under the Plan. An individual who is a Participant under
Plan Section 3(a)(iv), (v), or (vi) and who is not an Executive may direct
deemed investments pursuant to Plan Section 10 but may not make a Deferral
election under Plan Section 4.

4. DEFERRAL ELECTION

.



An Executive may elect on or before the Election Date to defer receipt of a
portion of the Executive's Compensation for the Plan Year. Except as provided in
Plan Section 4(a), an Executive may elect a deferral for any Plan Year only if
he or she is an Executive on the Election Date for that Plan Year. The following
provisions apply to deferral elections:

(a) A Participant may defer up to 50% of the Participant's base salary and up to
85% of the Participant's annual cash incentive award, long-term cash incentive
payments and pre-scheduled one-time cash payments. The maximum Deferrals to this
Plan shall be reduced by any deferrals that the Participant has elected to defer
to the DSOP or any other deferred compensation plan of the Company. Compensation
for deferrals under the Dominion Resources, Inc. Employee Savings Plan shall be
based on a Participant's Compensation after any Deferrals made under this Plan,
the DSOP, or any other deferred compensation plan of the Company.

(b) A Participant may defer up to 85% of the Participant's gains on stock
acquired by exercise of an option under the Dominion Resources, Inc. Incentive
Compensation Plan or the Dominion Resources, Inc. Leadership Stock Option Plan.
For purposes of deferral of stock option gains, the Election Date shall be the
date that is six months before the Participant exercises the option. Procedures
for deferring stock option gains shall be established under the Dominion
Resources, Inc. Incentive Compensation Plan and the Dominion Resources, Inc.
Leadership Stock Option Plan.

(c) Before each Plan Year's Election Date, each Executive shall be provided with
a Deferral Election Form. Except as provided below, a deferral election shall be
valid only when the Deferral Election Form is completed, signed by the electing
Executive, and received by the Administrator on or before the Election Date for
that Plan Year. In the year in which an Executive is first promoted to a salary
grade between A through G, the Executive may make a deferral election by
completing a Deferral Election Form within 30 days of the promotion. The
deferral election will be effective for periods after the Administrator receives
it.

-5-

(d) An Executive must complete an Investment Election Form for all amounts in
the Executive's Deferral Account. The Compensation deferred under a Deferral
Election Form shall be allocated among available Investment Funds in percentages
as specified on the investment election form.

(e) An Executive must complete a Distribution Election Form for the distribution
of the Executive's Deferral Account.

(f) The Administrator may reject any Deferral Election Form or any Distribution
Election Form or both that does not conform to the provisions of the Plan. The
Administrator may modify any Distribution Election Form at any time to the
extent necessary to comply with any federal securities laws or regulations. The
Administrator's rejection or modification must be made on a uniform basis with
respect to similarly situated Executives. If the Administrator rejects a
Deferral Election Form, the Executive shall be paid the amounts the Executive
would have been entitled to receive if the Executive had not submitted the
rejected Deferral Election Form.

(g) An Executive may not revoke a Deferral Election Form after the Plan Year
begins, except that an Executive may revoke a Deferral Election Form within 30
days following a Change of Control. Any revocation before the beginning of the
Plan Year or within 30 days following a Change of Control has the same effect as
a failure to submit a Deferral Election Form. Any writing signed by an Executive
expressing an intention to revoke the Executive's Deferral Election Form and
delivered to the Administrator before the close of business on the relevant
Election Date shall be a revocation.

(h) Subject to the distribution restrictions of Plan Section 11, an Executive
may revoke an existing Distribution Election Form at any time by submitting a
new Distribution Election Form.

            5. EFFECT OF NO ELECTION

.



Except as provided in Plan Section 4(c), an Executive who has not submitted a
valid Deferral Election Form to the Administrator on or before the relevant
Election Date may not defer any part of the Executive's Compensation for the
Plan Year to this Plan. The Deferred Benefit of an Executive who submits a valid
Deferral Election Form but fails to submit a valid Distribution Election Form
(either as to the form or commencement of payment) before the relevant Election
Date shall be distributed in a lump sum on or before the February 28 following
the calendar year of the Executive's Termination.

6. ROLLOVER ELECTION

. A Participant in a Supplemental Retirement Plan who elects to receive a single
lump sum payment of benefits under the Supplemental Retirement Plan may also
elect to rollover the calculated rollover amount to this Plan by executing a
Rollover Election Form. The provisions of Section 4(d), (e), (f), and (h) apply
to Benefits subject to a Rollover Election Form.



-6-

            7. FORMER CNG PLANS

.



                       (a) The Plan has assumed a portion of the obligations and
liabilities of the Unfunded Supplemental Benefit Plan for Employees of
Consolidated Natural Gas Company and its             Participating Subsidiaries
Who are Not Represented by a Recognized Union ("CNG ERISA Excess Plan") with
respect to Participants in the Plan. The portion assumed by the Plan is the
            liabilities related to "Matching Contributions" under the "Thrift
Plan" (as those terms are defined in the CNG ERISA Excess Plan) and related
gains and losses as of December 31, 2000. A             Participant's Benefit as
of January 1, 2001 shall include the Participant's account under the CNG ERISA
Excess Plan as of December 31, 2000. The payment of a Participant's Benefit
            from this Plan shall be in complete satisfaction of the
Participant's benefits under Section 4.1.(b) of the CNG ERISA Excess Plan. A
Participant's Investment Election Form, Distribution             Election Form
and Beneficiary Election Form shall apply to the portion of the Participant's
Benefit from the CNG ERISA Excess Plan.

                      (b) The Plan has assumed all of the obligations and
liabilities of the Consolidated Natural Gas Company Executive Incentive Deferral
Plan ("CNG Deferral Plan") with respect to             Participants in the Plan.
The liabilities assumed by the Plan are the liabilities of the CNG Deferral Plan
as of December 31, 2000 equal to the sum of all Participants' balances as of
           December 31, 2000 in the CNG Deferral Plan. The Participant's balance
in the CNG Deferral Plan shall be part of the Participant's Benefit as of
January 1, 2001. A Participant's Benefit as            of January 1, 2001 shall
include the Participant's account under the CNG Deferral Plan as of December 31,
2000. The payment of a Participant's Benefit from this Plan shall be in complete
           satisfaction of the Participant's benefits under Section 5 of the CNG
Deferral Plan. A Participant's Investment Election Form, Distribution Election
Form and Beneficiary Election Form            shall apply to the portion of the
Participant's Benefit from the CNG Deferral Plan.

            8. DEFERRED STOCK OPTION BENEFIT.

A Participant's Deferred Stock Option Benefit shall remain deemed invested in
DRI Stock until distribution. Such Participant's Distribution Election Form and
Beneficiary Election Form shall apply to the Participant's Deferred Stock Option
Benefit. If the Company has delivered shares of DRI Stock to a trust to satisfy
the Deferred Stock Option Benefit, payment of the Deferred Stock Option Benefit
shall be tracked as stock and made in shares of DRI Stock from the trust. If the
Company has not delivered shares of DRI Stock to a trust, the Company shall make
payment of the Deferred Stock Option Benefit in DRI Stock through the Dominion
Resources, Inc. Incentive Compensation Plan and the Dominion Resources, Inc.
Leadership Stock Option Plan.

-7-

 

 9. MATCH CONTRIBUTIONS.

(a) With respect to each Plan Year, the Company shall credit a Match (as defined
below) to the Match Account of each eligible Participant, unless the Company has
elected to contribute the Match to the DSOP, or another deferred compensation
plan of the Company. To be eligible for a Match, a Participant must meet all of
the following criteria:

i     be employed on December 31 or have Terminated during the Plan Year due to
retirement or early retirement (as defined by the Dominion Savings Plan), death
or Disability;

ii    have made salary deferrals to the Dominion Savings Plan for the Plan Year;
and

iii    have base salary for the Plan Year in excess of the dollar limit for the
Plan Year under Code section 401(a)(17).

(b) The amount of the Match will be determined under the following formula:
Excess Compensation times Deferral Percentage times Match Percentage. The terms
in the formula have the following meanings.

i     Excess Compensation is the amount of the Participant's base salary for the
Plan Year in excess of the dollar limit for the Plan Year under Code section
401(a)(17).

ii    Deferral Percentage is the total of the Participant's salary deferrals to
the Dominion Savings Plan for the Plan Year divided by the lesser of (i) the
dollar limit for the Plan Year under Code section 401(a)(17), or (ii) the
Participant's base salary for the Plan Year reduced by deferrals under this Plan
and the Dominion Savings Plan. The Deferral Percentage may not exceed the
maximum percentage of compensation on which the Participant would be eligible to
receive a match by making a deferral under the Dominion Savings Plan for the
Plan Year.

iii   Match Percentage is the percentage of company match made with respect to
the Participant's salary deferral to the Dominion Savings Plan.

     (c)  A Participant's Match Account shall be 100% vested.

     (d)  A Participant will not be required to invest any portion of the Match
Account in the DRI Stock Fund. The Administrator may establish further
procedures for the administration of the Match Account.

 

                       10. INVESTMENT FUNDS

-8-

(a) Each Participant shall have the right to direct the deemed investment of the
Participant's Deferral Account and the Match Account among the Investment Funds.
The Administrator shall determine the number and type of Investment Funds that
will be available for investment in any Plan Year. At its sole discretion, the
Administrator may change the number and type of Investment Funds at any time and
may establish procedures for the transition between Investment Funds.

(b) Deferrals shall be credited to an Investment Fund as of the date on which
the deferred Compensation would have been paid to the Participant. A separate
bookkeeping account shall be established for each Participant who has directed a
deemed investment in an Investment Fund. Deemed transfers between Investment
Funds in the Participant's Deferral Account and Match Account shall be charged
and credited as the case may be to each Investment Fund account. The Investment
Fund account shall be charged or credited with net earnings, gains, losses and
expenses, as well as any appreciation or depreciation in market value during
each Plan Year for the deemed investment in the Investment Fund. The
Administrator may charge or credit such earnings, gains, losses, appreciation
and depreciation based on the actual investment performance of assets that it
has deposited in a grantor trust (as described in Plan Section 13).

(c) Pursuant to procedures established by the Administrator uniformly applied,
Participants may direct the transfer of deemed investments among Investment
Funds at least once in each Plan Year. The transfer of deemed investments
involving the DRI Stock Fund may be subject to such restrictions, including
prior approval, as determined appropriate by DRI.

                  11. DISTRIBUTIONS

.



(a)  "All Benefits, less withholding for applicable income and employment taxes,
shall be paid in cash by the Company or its designee, except that  payment from
a Participant's Deferred Stock Option Account shall be made in the form of DRI
Stock and the Committee may provide that a designated payment from the DRI Stock
Fund shall be made in the form of DRI Stock under payment procedures similar to
Section 8." A Participant may elect to receive a distribution of all or a
portion of the Participant's Benefits subject to the provisions of this Section.
Payment of each distribution of Benefits shall be made in one lump sum or in
installments as provided in this Section. Except in the event of Termination for
reasons other than death, retirement or Disability, or as provided in Plan
Section 11(f), a Participant may receive a distribution from the Participant's
Deferral Account only on a date that is at least six months after the date on
which the Participant's most recent Deferral Election Form is effective.

(i) Unless otherwise provided herein or specified in a Participant's
Distribution Election Form, any lump sum payment shall be paid, or installment
payments shall begin, on or before February 28 of the calendar year after the
Participant's Termination. The Participant may elect on the Participant's
Distribution Election Form to begin payments (A) on or before the February 28 of
the calendar year following the calendar year of the Participant's Termination;
(B) on or before the February 28 of the calendar year following the calendar
year of the Participant's Termination but no sooner than February 28 of a
specified calendar year; or (C) even if the Participant does not Terminate, on
or before the February 28 of a specified calendar year.

-9-

(ii) Installment payments will be made in such amount and at such times as
specified in the Participant's Distribution Election Form, provided however, no
such payments shall exceed a period of ten (10) years. Benefits will not be paid
more often than once a year, except as provided in Plan Section 11(a)(iii). For
a Benefit payable in a form other than a lump sum, the unpaid balance of a
Participant's Deferral Account and Match Account, if any, shall continue to be
maintained in Investment Funds. The unpaid balance of a Participant's Deferred
Stock Option Account shall remain invested in DRI Stock. All Benefits must be
paid no later than February 28 of the 10th calendar year after the year in which
the Participant's retirement or Disability occurs.

(iii) If a Participant has commenced distribution of benefits in a form other
than a lump sum, the Participant may make a one-time election to receive any
unpaid Benefits in the form of a single lump sum payment or to modify the
remaining payment schedule to any form permitted under Plan Section 11(a)(ii).
The election may be made at any time prior to the full payment of the
Participant's Benefits. The election is subject to the Committee's approval, in
its absolute discretion, and the election will be effective no less than 30 days
after notice is provided to the Administrator. The Committee, in its discretion,
may delegate its authority to approve the one-time election to the
Administrative Benefits Committee.

(b) Benefits paid on account of Termination for retirement shall be paid in a
lump sum unless the Participant's Distribution Election Form specifies annual
installment payments over a period of up to ten (10) years.

(c) Benefits paid on account of a Participant's death shall be paid in a lump
sum in accordance with the provisions of Plan Section 11(h).

(d) Benefits paid on account of Termination due to Disability shall begin to be
paid as soon as administratively practicable following the Participant's
Termination. The Benefits shall be paid in the method designated on the
Participant's Distribution Election Form, or in annual installment payments over
a period of ten (10) years if the Participant made no election on the
Participant's Distribution Election Form. If a Disabled Participant begins to
receive Benefits and thereafter recovers and returns to employment before the
balance of the Participant's Accounts is fully paid, distributions shall cease
and any remaining Benefits under the Plan shall be governed by this Plan Section
11 and the Participant's Distribution Election Form.

-10-

(e) Benefits paid on account of Termination due to other than death, Disability
or retirement shall be paid in a lump sum as soon as practicable following the
Termination.

(f) A Participant may elect to receive payment of Benefits prior to Termination.
If payment is made pursuant to a Distribution Election Form that was effective
less than six months before the date of such payment, the Participant's Deferred
Benefit shall be reduced by 10%. Such payment shall be paid in a lump sum.

      (g)  Notwithstanding any other provision of this Plan or a Participant's
Distribution Election Form, the Committee in its sole discretion may postpone
the distribution of all or part of        a Benefit to the extent that the
payment would not be deductible under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the Code) or any successor thereto. A        Benefit
distribution that is postponed pursuant to the preceding sentence shall be paid
as soon as it is possible to do so within the deduction limitations of Section
162(m) of the        Code.

(h)  A Participant or Beneficiary may not assign Benefits. A Participant may use
only one Beneficiary Designation Form to designate one or more Beneficiaries for
all of the Participant's Benefits under the Plan. Such designations are
revocable. Each Beneficiary shall receive the Beneficiary's portion of the
Participant's Accounts on or before February 28 of the year following the
Participant's death. However, the Administrator, in its discretion, may approve
a Beneficiary's request for accelerated payment under Plan Section 12. The
Administrator may require that multiple Beneficiaries agree upon a single
distribution method.

                 12. HARDSHIP DISTRIBUTIONS

.



(a) At its sole discretion and at the request of a Participant before or after
the Participant's Termination, or at the request of any of the Participant's
Beneficiaries after the Participant's death, the Administrator may accelerate
and pay all or part of any amount attributable to a Participant's Benefits. The
Administrator may accelerate distributions only in the event of Hardship as
defined in Plan Section 12(b). An accelerated distribution under this Section
shall be limited to the amount necessary to satisfy the Hardship.

(b) Hardship is a severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or of a dependent
of the Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances that will
constitute a Hardship will depend upon the facts of each case, but, in any case,
payment will not be made to the extent that the Hardship is or may be relieved:
(i) through reimbursement or compensation by insurance or otherwise, (ii) by
liquidation of the Participant's assets, to the extent that the liquidation of
such assets would not itself cause severe financial hardship, or (iii) by
cessation of deferrals under the Plan.

-11-

(c) Distributions under this Plan Section 12 shall be made in one lump sum
payment in cash except that in the case of a Participant's Deferred Stock Option
Benefit, distributions shall be made in DRI Stock. Distributions shall be made
proportionately from all of the Investment Funds in the Participant's Accounts
first, and, with respect to Deferred Benefits, shall be limited to amounts
attributable to Compensation deferred under a Deferral Election Form that was
effective at least six months before the distribution. The Investment Funds in
the Participant's Accounts shall be valued as of the last business day prior to
the distribution, or as of such other date as may be determined in the
discretion of the Administrator.

(d) A distribution under this Plan Section 12 shall be in lieu of that portion
of a Participant's Benefit that would have been paid otherwise. A Benefit shall
be adjusted by reducing the balance of the Participant's Accounts by the amount
of the distribution.

            13. COMPANY'S OBLIGATION

.



            (a) The Plan shall be unfunded. DRI shall not be required to
segregate any assets that at any time may represent a Benefit. DRI shall
establish a grantor trust (within the             meaning of Sections 671
through 679 of the Code) for Participants and Beneficiaries and shall deposit
Participants' Match Benefits with the trustee of such trust. DRI may deposit
            funds with the trustee of such trust to provide the Deferred
Benefits or Deferred Stock Option Benefits to which Participants and
Beneficiaries may be entitled under the Plan. The             funds deposited
with the trustee or trustees of such trust, and the earnings thereon, will be
dedicated to the payment of Benefits under the Plan but shall remain subject to
the             claims of the general creditors of the Company. Any liability of
DRI to a Participant or Beneficiary under this Plan shall be based solely on any
contractual obligations that may be             created pursuant to this Plan.
No such obligation of DRI shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of DRI.

           (b) Notwithstanding the foregoing, in the event of a Change of
Control, DRI shall, immediately prior to a Change of Control, make an
irrevocable contribution to the trust so            that the amount held in
trust is equal to 105% of the amount that is sufficient to pay each Participant
or Beneficiary the Benefit to which they would be entitled, and for which DRI
           and each other Dominion Company is liable, pursuant to the terms of
the Plan as in effect on the date on which the Change of Control occurred. The
amount of such contribution            exceeding the amount required to pay
Benefits under the Plan shall be used to pay administrative costs of the trust
and reimburse any Participant who incurs legal fees as a result of            an
attempt to enforce the terms of the Plan against an acquirer of DRI.
Additionally, the trustee of the trust as of the date of the Change of Control
may not be removed as trustee            of the trust before the fifth
anniversary of the date of the Change of Control.

-12-

           14. CONTROL BY PARTICIPANT

.



A Participant shall have no control over the Participant's Benefit except
according to the Participant's Deferral Election Forms, Rollover Election Forms,
Distribution Election Forms, Investment Election Form and Beneficiary
Designation Form.

           15. CLAIMS AGAINST PARTICIPANT'S BENEFIT

.



An Account shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to do so
shall be void. A Benefit shall not be subject to attachment or legal process for
a Participant's debts or other obligations. Nothing contained in this Plan shall
give any Participant any interest, lien, or claim against any specific asset of
the Company. A Participant or the Participant's Beneficiary shall have no rights
other than as a general creditor of DRI.

           16. AMENDMENT OR TERMINATION

.



Except as otherwise provided, this Plan may be altered, amended, suspended, or
terminated at any time by the Committee. The Committee may not alter, amend,
suspend, or terminate this Plan without the consent of that Participant if such
action would result in (i) a distribution of the Participant's Benefit in any
manner not provided in the Plan or (ii) immediate taxation of a Benefit to a
Participant.

           17. ADMINISTRATION

.



(a) This Plan shall be administered by the Administrator. The Administrator
shall interpret the Plan, establish regulations to further the purposes of the
Plan and take any other action necessary to the proper operation of the Plan. To
the extent authorized by the Administrator, any action required to be taken by a
Participant may be taken in writing, by electronic transmission, by telephone,
or by facsimile, except for a beneficiary designation which must be in writing.
Prior to paying a Benefit under the Plan, the Administrator may require the
Participant, former Participant or Beneficiary to provide such information or
material as the Administrator, in its sole discretion, shall deem necessary to
make any determination it may be required to make under the Plan. The
Administrator may withhold payment of a Benefit under the Plan until it receives
all such information and material and is reasonably satisfied of its correctness
and genuineness. The Administrator may delegate all or any of its
responsibilities and powers to any persons selected by it, including designated
officers of employees of the Company.

(b) If for any reason a Benefit payable under this Plan is not paid when due,
the Participant or Beneficiary may file a written claim with a committee
appointed by the Administrator to review claims for benefits under the Plan (the
"Claims Committee"). If the claim is denied or no response is received within
forty-five (45) days after the date on which the claim was filed with the Claims
Committee (in which case the claim will be to have been denied), the Participant
or

-13-

Beneficiary may appeal the denial to the Committee within sixty (60) days of
receipt of written notification of the denial or the end of the forty-five day
period, whichever occurs first. In pursuing an appeal, the Participant or
Beneficiary may request that the Committee review the denial, may review
pertinent documents, and may submit issues and documents in writing to the
Committee. A decision on appeal will be made within sixty (60) days after the
appeal is made, unless special circumstances require the Committee to extend the
period for another sixty (60) days.

            18. NOTICES

.



All notices or election required under the Plan must be in writing. A notice or
election shall be deemed delivered if it is delivered personally or sent
registered or certified mail to the person at the person's last known business
address.

           19. WAIVER

.



The waiver of a breach of any provision in this Plan does not operate as and may
not be construed as a waiver of any later breach.

           20. CONSTRUCTION

.



This Plan shall be adopted and maintained according to the laws of the
Commonwealth of Virginia (except its choice-of-law rules and except to the
extent that such laws are preempted by applicable federal law). Headings and
captions are only for convenience; they do not have substantive meaning. If a
provision of this Plan is not valid or enforceable, the validity or
enforceability of any other provision shall not be affected. Use of one gender
includes all, and the singular and plural include each other.

           IN WITNESS WHEREOF, this instrument has been executed this 7th day of
August 2003.



DOMINION RESOURCES, INC.

 

By /s/ Anne M. Grier                          
      Anne M. Grier
      Vice President - Human Resources

 



-14-